DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/31/22 have been fully considered but they are not persuasive because the arguments do not apply to any of the references being used in the current rejection.
a) Applicant's arguments:
Applicant argued pages 1-4 that the claims 1-22 are not directed to an abstract idea:
Applicant respectfully disagrees with the Examiner’s assertions that the claims are directed to an abstract idea and submits that the instant claims are not directed to non- statutory subject matter. In particular, the claims present specific and concrete limitations that amount to significantly more than merely performing generic/conventional mental processing by software or concepts performed in the human mind as alleged by the Examiner. Accordingly, the claims recite a patent eligible invention under the Interim Guidance on Patent Subject Matter Eligibility (Fed. Reg. 79(241) 74618-74633, Dec. 16, 2014) (the “Guidance”) and controlling legal precedents. Reconsideration and withdrawal of this rejection are respectfully requested. The U.S. Supreme Court held in Alice Corporation Pty. Ltd. v. CLS Bank International (hereinafter “Alice Corp.”) that merely requiring generic computer implementation fails to transform an abstract idea into a patent-eligible invention. To this end, Alice Corp. sets forth a two-pronged analysis to ascertain whether a claim is directed to a patent-eligible invention in view of the above holding: i) determine whether the claim is directed to an abstract idea; and ii) if the claim is directed to an abstract idea, determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. With respect to the present application, the pending claims are not directed to an abstract idea. Further, even if the claims were improperly construed as being directed to an abstract idea, elements recited in the claims are sufficient for ensuring that the claims amount to significantly more than the abstract idea itself, as discussed in further detail below. Regarding the first prong of the test set forth in Alice Corp., the pending claims are not directed to an abstract idea. The Office made clear in its “July 2015 Update: Subject Matter Eligibility” that the Update was “meant to guide examiners and ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea.” In other words, in order for a rejection under § 101 to be properly made, the Action must establish that the claimed concept is similar to an abstract idea identified by the courts, i.e., a specific fundamental economic practice, method of organizing human activity, idea of itself, or mathematical relationship/formula identified by the courts. Here, the claims are not “[a]dding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application.” The MPEP states at §2106.II, and the courts have held that “a claim that is limited to a particular practical application of a judicially recognized exception is eligible for patent protection” and “having a real world use, the claimed practical application is evidence that the subject matter is not abstract (e.g., not purely mental) and does not encompass substantially all uses (preemption) of a law of nature or a physical phenomenon” (see, e.g., Ultramercial v. Hulu, 657 F.3d 1323, 1329, 100 USPQ2d 1140,1145 (Fed. Cir. 2011). Furthermore, the Court in Alice reaffirmed the patent eligibility of computer-implemented processes “designed to solve a technological problem in conventional industry practice” (citing Diehr, 450 U.S. 175, 101 S.Ct. 1048, internal quotation marks omitted).

a) Examiner’s answer:
Claims 1 and 21 are directed to an abstract idea of determining whether an object is present on a surface of a flow channel of the flow cell is relationships of a mental process, software, data processing/analysis steps or mental data processing, or formula of the steps calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance (data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.). The recited in claims 1-22, describe the concept of system and method steps performing a series of mental data processing, data processing/analysis steps, and/or mathematical/algorithmic which correspond to concepts identified as Alice, Benson, Elec. Power Grp., and Flook. Claims 1 and 21 does/do not require/recite a special/unique ordered combination of method steps for calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance. Thus, the recited method steps as an ordered combination, do not amount to significantly more than the abstract idea (See Bascom). At Prong 1.
Claims 1 and 21 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite the additional limitations of “laser”, “photodetector”, “processor” or “a processor comprising memory operably coupled to the processor wherein the memory comprises instructions stored thereon”, “first and second reflected beams of light reflected”, “a frequency of oscillations generated by interference”, “a distance between the first surface and the second surface”, and/or “an object is present on the surface of the flow channel based on the determined distance”. These elements comprise generic/conventional data gathering and data processing and computer/computing components and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components or software (calculating and determining) recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.). At Prong 2.
Alice Corp., FairWarning, and Parker v Flook. Claims 2-20 and 22 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. Therefore, claims 2-20 and 22 are rejected under 101 U.S.C. 101 as being directed to non-statutory subject matter.


Applicant's argument:
b) Applicant's arguments filed 01/31/21 (Remarks pages 11-17) that "Claims are rejected under 35 U.S.C. §103(a) as allegedly being unpatentable over Ashida et al. (U.S. Patent No. 4,906,094, hereinafter Ashida) in view of Hoshishima et al. (U.S. Patent Publication No. 2010/0320398, hereinafter Hoshishima).
c) Applicant's arguments filed 01/31/21 (Remarks page 12) that Ashida and Hoshishima fail to teach or suggest this element of the claims such as to calculating any frequency of interference oscillations, much less using the calculated electric field oscillation frequencies to determine a distance between two different surfaces.
d) Applicant's arguments filed 01/31/21 (Remarks pages 14-15) that Ashida and Hoshishima fail to teach or suggest “calculating a frequency of oscillations generated by interference between the first and second reflected beams of light” and “determining a distance between the first surface and the 


Examiner's answer:
b) The Examiner respectfully disagrees.
The Office Action has shown clearly that the asserted Ashida et al in view of Hoshishima et al reference teaches or suggest "each and every elements" of claimed invention (See OA below, claims 1-3, 8-10, 12 and 18-22).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ashida et al and Hoshishima et al teach the same function and structure on the claimed invention of the present Invention for measuring or detecting a fluid in the flow cell, e.g., analytes or particles. Therefore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the (Ashida et al and Hoshishima et al) have same function and structure for the purpose of measuring or detecting a fluid in the flow cell, e.g., analytes or particles) references themselves or in .
It is respectfully pointed out to applicant that, as stated in the previous Office action, Ashida et al and Hoshishima et al discloses clearly the claimed language of the present invention recited as in claims 1 and 21 with feature “a method and system comprising: a laser configured to irradiate a flow cell comprising a flow channel with two or more frequency modulated beams of light; a photodetector configured to detect first and second reflected beams of light reflected by a first surface and a second surface of the flow channel; and a processor comprising memory operably coupled to the processor wherein the memory comprises instructions stored thereon, which when executed by the processor, cause the processor to: calculate a frequency of oscillations generated by interference between the first and second reflected beams of light, determine a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determine whether an object is present on the surface of the flow channel based on the determined distance.” as required by the present claims (See Office action mailed 11/12/21 in pages 6-9, claims 1-3, 8-10, 12 and 18-22). Therefore, Ashida et al and Hoshishima et al combination is met the claimed invention.
c) It is respectfully pointed out to applicant that, as stated in the previous Office action, Ashida et al discloses clearly the claimed language of the present invention recited as in claims 1 and 21, at figures 1-2 and 5, that determine a distance between the first surface and the second surface (41-34 @ figure 5) based on the calculated frequency/wavelength/laser beam of interference oscillations (col.28 lines 27-55: e.g., the electric field oscillation planes of the respective linear polarized laser beams 2p,2s are in the horizontal and the vertical directions. Their beam spots are polarized from each other by a given distance in the direction orthogonal to the flow direction of a sample fluid 6 and in the direction orthogonal to the direction of the laser beams 2p,2s ... Since the planes of polarization of the linear polarized beams 2p,2s are orthogonal to each other, the physical optical interference between the two beams is insignificant, and the overlapping of their beam spots is insignificant and/or Col.16 lines 38-50: e.g., accordingly the flow speed of the sample fluid is measured by a separate flow meter or others, or the sample fluid must be so fed at a constant flow speed by a feed pump (not shown) that it flows at a flow the projection distance (L) between the centers of the spots of the laser beams 2a,2b determined, the passage time of the sample fluid can be predicted by the two values). Therefore, Ashida et al is met the claimed invention.
d) In this case, the Office respectfully submits that Ashida et al teaches clearly, at figure 1-2 and 5, that calculating a frequency of oscillations generated by interference between the first and second reflected beams of light and determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations (col.28 lines 27-55: e.g., the electric field oscillation planes of the respective linear polarized laser beams 2p,2s are in the horizontal and the vertical directions. Their beam spots are polarized from each other by a given distance in the direction orthogonal to the flow direction of a sample fluid 6 and in the direction orthogonal to the direction of the laser beams 2p,2s ... Since the planes of polarization of the linear polarized beams 2p,2s are orthogonal to each other, the physical optical interference between the two beams is insignificant, and the overlapping of their beam spots is insignificant and/or Col.16 lines 38-50: e.g., accordingly the flow speed of the sample fluid is measured by a separate flow meter or others, or the sample fluid must be so fed at a constant flow speed by a feed pump (not shown) that it flows at a flow speed in a given range. If the sample fluid flows at a known speed, with the projection distance (L) between the centers of the spots of the laser beams 2a,2b determined, the passage time of the sample fluid can be predicted by the two values). 
Hoshishima et al teaches that it is known in the art to provide two or more frequency modulated beams (paragraph [0037]: e.g., The laser light source unit 22 emits three laser beams having different wavelengths) of light from the laser (22 @ figure 1 and paragraph [0019]: e.g., a laser light source unit for emitting toward the flow laser beam having its light intensity modulated using a modulation signal having a given frequency). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ashida et al and Hoshishima et al teach .
For the reasons set forth above the arguments, it is believed that the rejection of the claims 1-22 U.S.C. 101 & 103 is proper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 21 are directed to an abstract idea of a system and method for determining whether an object is present a mental process, software or formula, as explained in detail below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do NOT add meaningful limits to practicing the abstract idea.
Claims 1 and 21 is recited, in part, steps of, inter alia, which includes, at least in part, the recited system and method steps of:
calculating a frequency of oscillations generated by interference between the first and second reflected beams of light (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.);
determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.); and
determining whether an object is present on the surface of the flow channel based on the determined distance (data processing and not significantly more than the abstract idea. See Benson, FairWaming, and Elec. Power Grp.).
The steps of calculating and determining, recited in claims 1 and 21, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas by the courts (e.g., a mathematical formula for calculating an alarm limit, Parker v. Flock, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp, Pty. Ltd. V. CLS Bank Inti, 134 S. Ct. 2347, 2355,110 USPQ2d 1978,1981 (describing Flock as holding "that a mathematical formula for computing ‘alarm limits' in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappas, 561 U.S. 593, 811-12, 95 USPQ2d 1001,1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea, just like the algorithms at issue in Benson and Flook"; calculating the difference between local and average data values. In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982); An example of a case identifying a concept relating to a mathematical relationship or formula as a judicial exception is Diamond v. Diehr, 450 U.S. 175, 209 USPQ1 (1981)). These steps of calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance ([data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These calculating and determining step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor or computer comprising memory operably coupled to the processor or computer wherein the memory comprises instructions stored thereon”, nothing in the claim element precludes the step from practically being performed mental processing by software or by concepts performed in the human mind. For example, but for the “by a processor or computer comprising memory operably coupled to the processor or computer” language, the claim encompasses the user manually calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance. Additionally, the mere nominal recitation of a generic processor or computer comprising Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of the "calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance" recited at a high level of generality and are recited as performing generic system/processor or computer functions or software routinely used in computer or processor applications. Generic computer components or software (calculating a frequency of oscillations generated by interference between the first and second reflected beams of light; determining a distance between the first surface and the second surface based on the calculated frequency of interference oscillations; and determining whether an object is present on the surface of the flow channel based on the determined distance) recited as performing generic processor or computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
Claims 1-20 are dependent on claim 1 and includes all the limitations of claim 1, and claim 22 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claims 2-20 and 22 recite the same abstract idea as independent claims 1 and 21. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 8-10, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (US Patent No. 4,906,094) in view of Hoshishima et al (US 2010/0320398).
Regarding claims 1 and 21; Ashida discloses a system and method comprising:
a laser (1 @ figure 1) configured to irradiate a flow cell (3 @ figures 2 and 5) comprising a flow channel (300 @ figure 2) with two or more beams of light (laser beams 2a, 2b @ figure 6);
a photodetector (10 @ figures 1 and 16) configured to detect first and second reflected beams (figure 5) of light reflected by a first surface (31 @ figure 5) and a second surface (34 @ figure 5) of the flow channel (3 @ figure 5); and
a processor (132, 131, 134 @ figure 17) comprising memory operably coupled to the processor (132, 131, 134 @ figure 17) wherein the memory comprises instructions stored thereon, which when executed by the processor (132, 131, 134 @ figure 17), cause the processor to:
calculate a frequency of oscillations generated by interference between the first and second reflected beams of light (col.28 lines 27-55: e.g., the electric field oscillation planes of the respective linear polarized laser beams 2p,2s are in the horizontal and the vertical directions. Their beam spots are polarized from each other by a given distance in the direction orthogonal to the flow direction of a sample fluid 6 and in the direction orthogonal to the direction of the laser beams 2p,2s ... Since the planes of polarization of the linear polarized beams 2p,2s are orthogonal to each other, the physical optical interference between the two beams is insignificant, and the overlapping of their beam spots is insignificant);
determine a distance between the first surface and the second surface (41-34 @ figure 5) based on the calculated frequency of interference oscillations (col.16 lines 38-50: e.g., accordingly the flow speed of the sample fluid is measured by a separate flow meter or others, or the sample fluid must be so fed at a constant flow speed by a feed pump (not shown) that it flows at a flow speed in a given range. If the sample fluid flows at a known speed, with the projection distance (L) between the
centers of the spots of the laser beams 2a,2b determined, the passage time of the sample fluid can be predicted by the two values); and
i.e., particles) is present on the surface of the flow channel (300 @ figure 1) of the flow cell (3 @ figures 1-2 and 5) based on the determined distance (col.16 lines 51-60: e.g., When fine particles in the sample fluid under these conditions intersect the laser beams 2a,2b formed by a first step of the method according to the first aspect, scattered lights are dispersed in every direction around the laser beams 2a,2b, e.g., sidewise of the laser beams, forward thereof, etc. Scattered lights are detected as scattered light outputs by a light detector (not shown) and converted into electric signals to be applied to a measuring unit (not shown), where a second step of the method according to the first step starts). See figures 1-49
Ashida discloses all of feature of claimed invention except for two or more frequency modulated beams of light from the laser. However, Hoshishima et al teaches that it is known in the art to provide two or more frequency modulated beams (paragraph [0037]: e.g., The laser light source unit 22 emits three laser beams having different wavelengths) of light from the laser (22 @ figure 1 and paragraph [0019]: e.g., a laser light source unit for emitting toward the flow laser beam having its light intensity modulated using a modulation signal having a given frequency).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with two or more frequency modulated beams of light from the laser as taught by Hoshishima et al for the purpose of calculating the fluorescence relaxation time constant more accurately than in the prior art when fluorescence emitted from an analyte from biological material is detected by applying laser beam.
Regarding claims 2 and 22; Ashida discloses all of feature of claimed invention except for irradiating the flow cell comprises modulating the frequency of the laser over a period of time. However, Hoshishima et al teaches that it is known in the art to provide irradiating the flow cell (30 @ figure 1) comprises modulating the frequency of the laser (22 @ figure 1) over a period of time (paragraph [0082]: e.g., in a time period of several microseconds to several tens of microseconds in which the biological material M passes the measuring point, the biological material M is irradiated with laser beam that is modulated in amplitude with a given frequency. The modulation frequency of the laser beam is 10 MHz to 50 MHz, for example). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Hoshishima et al for the purpose of calculating the 
Regarding claim 3; Ashida discloses all of feature of claimed invention except for modulating the frequency of the laser comprises adjusting an input current to the laser. However, Hoshishima et al teaches that it is known in the art to provide modulating the frequency of the laser (22 @ figure 1) comprises adjusting an input current to the laser by a controller/processor (28 @ figure 1 and paragraph [0035]: e.g., a controller for providing control to generate a modulation signal for intensity-modulating laser beam emitted by the laser light source unit 22 with a given modulation frequency). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Hoshishima et al for the purpose of calculating the fluorescence relaxation time constant more accurately than in the prior art when fluorescence emitted from an analyte from biological material is detected by applying laser beam.
Regarding claim 8; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the laser is modulated at a frequency ranging from 1 KHz to 100 KHz. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the wavelength of light emitted by the laser is changed by 0.1 nm or more. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that 
Regarding claim 10; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the wavelength of light emitted by the laser is changed by 0.1 nm to 5 nm. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the flow cell is irradiated at an incident angle ranging from 152 to 75%. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above for the purpose of detecting accuracy biological material with intensity-modulated laser beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18; Ashida discloses further comprising comparator (132 @ figure 17) for comparing the determined distance between the first surface and the second surface (31-34 @ figure 5) with an expected distance between the first surface and the second surface (31-34 @ figure 5).
Regarding claims 19-20; Ashida discloses an object (e.g., particles) is determined to be present on a surface of the flow channel (300 @ figure 2) of the flow cell (3 @ figure 2) by the computer (134 @ figure 17) when the determined distance and the expected distance (col.15 lines 3-19: e.g., determine experimentally a suitable value of the projection distance (D) in the range of 0<D<2r and col.16 lines 38-50: e.g., If the sample fluid flows at a known speed, with the projection distance (L} between the centers of the spots of the laser beams 2a,2b determined, the passage ) between the first surface and the second surface (31-34 @ figure 5) do not match or match.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Hoshishima as applied to claim 3 above, and further in view of Cano et al (US 2015/0041682).
Regarding claim 6; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the input current to the laser is adjusted by 1 mA or more. However, Cano et al teaches that it is known in the art to provide the input current to the laser is adjusted by 1 mA or more (paragraph [0058]: e.g., Given Detector 1 is a photodiode and Lamp 1 is a laser with threshold current of 30 mA and maximum current of 100 ma). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Cano et al for the purpose of achieving goal to the measurement setup with the lowest value for determining the phenanthrene equivalent concentration.
Regarding claim 7; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the input current to the laser is adjusted by 1 mA or more over a period of 1000 ps or more. However, Cano et al teaches that it is known in the art to provide the input current to the laser is adjusted by 1 mA or more over a period of 1000 ps or more (paragraph [0027] and table 1: e.g., With LEDs lamps 120 and laser lamps 120, the optical power may be controlled by varying a drive current. The CPU 110 may automatically adjust the output power of each lamp 120 once each second (or another period of time as required by the specific analysis being performed and type of sample 130)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Cano et al for the purpose of achieving goal to the measurement setup with the lowest value for determining the phenanthrene equivalent concentration.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Hoshishima as applied to claim 1 above, and further in view of McDonald et al (US 2016/0216538).
Regarding claim 11; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for the laser is a vertical cavity surface emitting laser (VCSEL). However, McDonald et al teaches that it is known in the art to provide the laser (paragraph [0119]: e.g., light-emitting diodes (LEDs) and vertical-cavity surface-emitting lasers (VCSELs)) is a vertical cavity surface emitting laser (VCSEL). Itwould have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by McDonald et al for the purpose of low cost electronics.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Hoshishima as applied to claim 1 above, and further in view of Nishida (US 2013/0176080).
Regarding claim 17; Ashida in view of Hoshishima et al combination discloses all of feature of claimed invention except for low frequency interference oscillations. However, Nishida teaches that it is known in the art to provide an atomic oscillator (100 @ figure 3 and paragraph [0004]: e.g., an atomic oscillator using CPT (Coherent Population Trapping) as one of quantum interference effects is proposed) having low frequency interference oscillations (162, 172 @ figure 3 and paragraph [0049]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system and method of Ashida with limitation above as taught by Nishida for the purpose of improving the direction of the flow sample in the frequency accuracy of the atomic oscillator.



Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for determining whether an object is present on a surface of a flow cell comprising all the specific elements with the specific combination including the distance between the first surface and the second surface of the flow channel is calculated according to the formula: 
    PNG
    media_image1.png
    40
    222
    media_image1.png
    Greyscale
 
wherein: X is wavelength of irradiation; ∆fλ is difference in optical frequency of modulated laser; ∆fif is frequencies of interference oscillations; tm is time period of modulation; R is distance between the first surface and the second surface; c is speed of light; and δX is wavelength variation between minimum and maximum electric current input in set forth of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Mueller (US 2012/0069340) discloses, figure 2, a flow cell (200) for a sample separation apparatus (10) for separating components of a sample fluid in a mobile phase, the flow cell (200) being configured for detecting the separated components and comprising a tubing (202) having an inner wall 
2) Feng et al (US 2009/0272914) discloses a system and method for imaging biological samples on multiple surfaces of a support structure are disclosed, wherein the support structure may, for instance, be a flow cell through which a reagent fluid is allowed to flow and interact with the biological samples.
3) Saito et al (US Patent No. 5,594,545) discloses, figure 3, a microflow cell comprising an outer cylinder disposed on the outer periphery of a cylindrical flow cell and having a flat surface on at least a light-entering surface, and a filling material inserted between the outer cylinder and the flow cell and a capillary electrophoresis method using such a microflow cell.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 12, 2022


						/SANG H NGUYEN/                                                                             Primary Examiner, Art Unit 2886